IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,127


EX PARTE JERRY DWIGHT BEASLEY, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 46,309 IN THE 27th JUDICIAL DISTRICT COURT
BELL COUNTY



 Per Curiam.


O P I N I O N



 This is a post-conviction application for a writ of habeas corpus filed pursuant to tex.
code crim. proc. art 11.07.   Applicant was convicted of aggravated sexual assault.  
Punishment was assessed at confinement for forty years.   This conviction was affirmed,
Beasley v. State, No. 03-96-00654-CR (Tex. App.Austin, delivered June 5, 1997, no pet.). 
	Applicant contends that he was denied an opportunity to file a petition for
discretionary review because his appellate attorney, Mr. Ganne,  did not file a discretionary
review after being retained to do so. The record reflects that counsel did not file a petition
for discretionary review as promised.
	Applicant is entitled to relief. The proper remedy in a case like this is to return
Applicant to the point at which he can file a petition for discretionary review.  He may then
follow the proper procedures in order that a meaningful petition for discretionary review
may be filed.  For purposes of the Texas Rules of Appellate Procedure, all time limits shall
be calculated as if the Court of Appeals' decision had been rendered on the day the mandate
of this Court in this cause issues. We hold that should Applicant desire to seek discretionary
review, he must take affirmative steps to see that his petition is filed in the Court of Appeals
within thirty days after the mandate of this Court has issued.
	All other relief requested is dismissed.  Ex parte Torres, 943 S.W.2d 469 (Tex. Crim.
App. 1997).
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
Correctional Institutions and Parole Divisions.
DELIVERED: April 6, 2005
DO NOT PUBLISH